 

Case 3:20-cr-02451-WQH Document 49 Filed 08/19/21 PagelD.139 Page 1 of 6

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN: DISTRICT OF CALIFORNIA

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. ‘ (For Offenses Committed On or After November 1, 1987)
GREY ZAMUDIO (1)
Case Number: 3:20-CR-02451-WQH
Leila W Morgan
Defendant’s Attorney
USM Nimber 95964-298
CI -
THE DEFENDANT: AUG 19 2021
pleaded guilty to count(s) 1-3 of the Indictment

 

 

 

 

s OUTHER: 3 SiRicT OF COURT
[] was found guilty on count(s) By N DISTRICT OF (eee

 

 

 

 

after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s}, which involve the following offense(s):

Title and Section / Nature of Offense Count
26:5861(d),5845(a)(3),5845(a)(7),587 1] ;26:5872;28:246 l(c) - Receipt and Possession Of Firearms

In Violation Of The National Firearms Registration and Transfer Act; Criminal Forfeiture vt
26:5861(d),5845(a)(3),5845 (a)(7),5 87 1;26:5872;28:2461(c) - Receipt and Possession Of Firearms

In Violation Of The National Firearms Registration and Transfer Act; Criminal Forfeiture 2

26:5861(d),5845(a)(3},5845(a)(7),587 1;26:5872;28:2461(c) - Receipt and Possession Of Firearms
In Violation Of The National Firearms Registration and Transfer Act; Criminal Forfeiture 3

The defendant is sentenced as provided in pages 2 through 6 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

L) Count(s) is dismissed on the motion of the United States.

 

[x] Assessment: $100.00 as to each count for a total of $300.00

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine C) Forfeiture pursuant to order filed _ , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

Aueust 16, 2021

Date Lit Dif

HON. WILLIAM Q.
UNITED STATES STRICT JUDGE

 
 

Case 3: 20-cr-02451-WQH Document 49 Filed 08/19/21 PagelD.140 Page 2 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: GREY ZAMUDIO (1) Judgment - Page 2 of 6
CASE NUMBER: _3:20-CR-02451-WQH

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Twenty-four (24) months as to each count to run concurrently

 

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
I. Incarceration in the Western Region to facilitate family visitation.

xX O

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Oat , A.M. on

 

Ol as notified by the United States Marshal.
o The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
Li onor before
QO as notified by the United States Marshal.
LJ as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By ~ DEPUTY UNITED STATES MARSHAL

3:20-CR-0245 1-WQH
 

Case 3:20-cr-02451-WQH Document 49 Filed 08/19/21 PagelD.141 Page 3 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: GREY ZAMUDIO (1) Judgment - Page 3 of 6
CASE NUMBER: 3:20-CR-02451-WQH

SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
Three (3) years as to each count to run concurrently

MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from anv unlawful use of a

controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
CThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4. (The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)

5. [The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. OThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in

_ the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if

applicable)

7. (The defendant must participate in an approved program for domestic violence. (check if applicable) .

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

 

3:20-CR-02451-WQH
 

_ Case 3:20-cr-02451-WQH Document 49 Filed 08/19/21 PagelD.142 Page 4 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: GREY ZAMUDIO (1) . Judgment - Page 4 of 6
CASE NUMBER: 3:20-CR-02451-WQH

‘STANDARD CONDITIONS OF SUPERVISION

"As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation

 

——— office or-within- a differenttimetramre-

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed. ;

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change. . , ,

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the -
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change,

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
. knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.
9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.
10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers), :

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation —
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

3:20-CR-02451-WQH

 
 

 

Case 3:20-cr-02451-WQH Document 49 Filed 08/19/21 PagelD.143 Page 5ofé6 -
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: GREY ZAMUDIO (1) Judgment - Page 5 of 6
CASE NUMBER: 3:20-CR-02451-WOH

SPECIAL CONDITIONS OF SUPERVISION

‘1. Be monitored while under supervision with location monitoring technology at the
discretion of the probation officer, which must be utilized for the purposes of verifying
compliance with any court-imposed condition of supervision. The offender must pay
all or part of the costs of location monitoring based on their ability to pay as directed

 

by the court and/or probation officer.

2. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular
phone, computer or other electronic communication or data storage devices or media
effects, conducted by a United States Probation Officer or any federal, state, or local
law enforcement officer, at any time with or without a warrant, and with or without
reasonable suspicion. Failure to submit to such a search may be grounds for revocation;
you shall warn any other residents that the premises may be subject to searches pursuant
to this condition.

3. Participate in a cognitive behavioral treatment program as directed by the probation
officer, and if deemed necessary by the probation officer. Such program may include
group sessions led by. a counselor, or participation in a program administered by the
probation office. May be required to contribute to the costs of services rendered in an
‘amount to be determined by the probation officer, based on ability to pay.

4. Participate in a program of mental health treatment as directed by the probation officer.
The court authorizes the release of the presentence
report and available psychological evaluations to the mental health provider, as
approved by the probation officer. Allow for reciprocal release of information between
the probation officer and the treatment provider. May be required to contribute to the
costs of services rendered in an amount to be determined by the probation officer, based
on ability to pay.

5. Must not associate with any person who you know, or who a probation officer or other
law enforcement officer informs you is a member of a white supremacy group, or other
similar group, unless given permission by the probation officer.

3:20-CR-0245 1-WQH

 
Case 3:20-cr-02451-WQH Document 49 Filed 08/19/21 PagelD.144 Page 6 of 6

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: GREY ZAMUDIO (1) . Judgment - Page 6 of 6
CASE NUMBER: 3:20-CR-0245 1-WQH

ti

6. Must not wear, display, use or possess any insignias, photographs, emblems, badges,

clothing that are known to represent white supremacy group affiliation, association

. Must not knowingly loiter or be present j i i

8. Report all vehicles owned or operated, or in which you have an interest, to. the probation officer.

buttons, caps, hats, jackets, shoes, flags, scarves, bandanas, shirts or other articles of
with or membership in a white supremacy group, or other similar group, unless given

permission by the probation officer.

supremacy groups, or other similar groups, congregate, unless given permission by the
probation officer.

 

3:20-CR-02451-WQH
